 
Exhibit 10.1

 
EXECUTION COPY


AMENDMENT NO. 7 TO FIRST LIEN CREDIT AGREEMENT dated as of October 30, 2006
(this “Amendment Agreement”) among KRISPY KREME DOUGHNUT CORPORATION, a North
Carolina corporation (the “Borrower”), the GUARANTORS (as defined in the Credit
Agreement referred to below) signatory hereto and the LENDERS (as defined in the
Credit Agreement referred to below) signatory hereto.
 
PRELIMINARY STATEMENTS
 
WHEREAS, the Borrower is party to a First Lien Credit Agreement dated as of
April 1, 2005 (as amended, amended and restated, supplemented or otherwise
modified through the date hereof, the “Credit Agreement”) among the Borrower,
the Parent Guarantor, the Subsidiary Guarantors, the Lenders, Credit Suisse
(formerly known as Credit Suisse First Boston), as Administrative Agent and
Issuing Lender, and Wells Fargo Foothill, Inc., as Collateral Agent, Issuing
Lender and Swingline Lender; and
 
WHEREAS, the Borrower has requested that the Required Lenders agree to amend
certain provisions of the Credit Agreement, and the Required Lenders have
agreed, subject to the terms and conditions hereinafter set forth to such
amendments.
 
Accordingly, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1. Defined Terms. Capitalized terms used but not herein shall be used
herein as defined in the Credit Agreement.
 
SECTION 2. Amendments. As of the Amendment Effective Date:
 
(a) Section 6.01(a) is amended by deleting the following language therein:
 
“(setting forth in a footnote or in a financial schedule thereto consolidating
balance sheets and related statements of operations and cash flows for the
Parent Guarantor, the Borrower, Freedom Rings, LLC, the other Consolidated
Subsidiaries that are Guarantors and the Consolidated Subsidiaries that are not
Guarantors; provided that if the separate listing of Freedom Rings, LLC is not
acceptable to PricewaterhouseCoopers LLP (or other independent public
accountants of recognized national standing of the Borrower), then Freedom
Rings, LLC will be included with the other Consolidated Subsidiaries that are
Guarantors)”
 
(b) Sections 6.01(b)(ii) and (c)(ii) are hereby amended by deleting the
following language therein:
 
“(setting forth in a footnote or in a financial schedule thereto consolidating
balance sheets and related statements of operations and cash flows in the same
presentation as for the information presented pursuant to Section 5.01(a))”
 
(c) The table in Section 7.09(a) of the Credit Agreement is amended to read as
follows:
 


--------------------------------------------------------------------------------

2
 


Period
 
Ratio
 
Second, Third and Fourth Fiscal Quarters of 2006 Fiscal Year
 
 
4.50 to 1.00
 
First Fiscal Quarter of 2007 Fiscal Year
 
 
5.40 to 1.00
 
Second Fiscal Quarter of 2007 Fiscal Year
 
 
5.00 to 1.00
 
Third Fiscal Quarter of 2007 Fiscal Year
 
 
4.80 to 1.00
 
Fourth Fiscal Quarter of 2007 Fiscal Year
 
 
4.70 to 1.00
 
First Fiscal Quarter of 2008 Fiscal Year
 
 
4.40 to 1.00
 
Second Fiscal Quarter of 2008 Fiscal Year
 
 
4.45 to 1.00
 
Third Fiscal Quarter of 2008 Fiscal Year
 
 
4.35 to 1.00
 
Fourth Fiscal Quarter of 2008 Fiscal Year
 
 
4.25 to 1.00
 
First Fiscal Quarter of 2009 Fiscal Year and Thereafter
 
 
3.70 to 1.00
 


 
 
(d) The table in Section 7.09(b) of the Credit Agreement is amended to read as
follows:
 


--------------------------------------------------------------------------------

3
 
 


Period
 
 
Ratio
 
Second and Third Fiscal Quarters of 2006 Fiscal Year
 
 
3.15 to 1.00
 
Fourth Fiscal Quarter of 2006 Fiscal Year
 
 
2.50 to 1.00
 
First Fiscal Quarter of 2007 Fiscal Year
 
 
2.10 to 1.00
 
Second Fiscal Quarter of 2007 Fiscal Year
 
 
2.05 to 1.00
 
Third Fiscal Quarter of 2007 Fiscal Year
 
 
2.05 to 1.00
 
Fourth Fiscal Quarter of 2007 Fiscal Year
 
 
2.05 to 1.00
 
First Fiscal Quarter of 2008 Fiscal Year
 
 
2.20 to 1.00
 
Second Fiscal Quarter of 2008 Fiscal Year
 
 
2.25 to 1.00
 
Third Fiscal Quarter of 2008 Fiscal Year
 
 
2.30 to 1.00
 
Fourth Fiscal Quarter of 2008 Fiscal Year
 
 
2.30 to 1.00
 
First Fiscal Quarter of 2009 Fiscal Year and Thereafter
 
 
3.40 to 1.00
 


SECTION 3. Representations and Warranties. The Borrower hereby represents and
warrants to the undersigned Lenders that (a) the representations and warranties
of the Borrower and the Parent Guarantor set forth in the Credit Agreement, and
of each Obligor in each of the other Loan Documents to which it is a party, is
true and correct in all material respects on and as of the date hereof (except
to the extent that any such representation or warranty expressly relates to an
earlier date), with each reference therein to the Credit Agreement being deemed
for purposes hereof to be a reference to the Credit Agreement as modified hereby
and (b) no Default has occurred and is continuing.
 
SECTION 4. Conditions to Effectiveness. The amendments set forth in Section 2
hereof shall become effective when, and only when, and as of the date (the
“Amendment Effective Date”) on which:
 
(a) the Administrative Agent shall have received counterparts of this Amendment
Agreement executed by the Borrower, each of the Guarantors (other than Freedom
Rings, LLC) and the Required Lenders;
 


--------------------------------------------------------------------------------

4



 
(b) all the conditions to the effectiveness of the Amendment No. 7 to the Second
Lien Credit Agreement of even date herewith, substantially in the form
heretofore delivered to the Lenders, shall have occurred other than the
effectiveness of this Amendment Agreement; and
 
(c) the Administrative Agent shall have received payment of all accrued fees and
expenses of the Administrative Agent (including the reasonable and accrued fees
of counsel to the Administrative Agent invoiced on or prior to the date hereof).
 
SECTION 5. Reference to and Effect on the Financing Documents.
 
(a)  On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof”, or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as modified hereby.
 
(b) The Credit Agreement and each of the other Loan Documents, as specifically
modified by this Amendment Agreement, are and shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed.
 
(c) The execution, delivery and effectiveness of this Amendment Agreement shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Credit Agreement or the other Loan Documents, nor
constitute a waiver of any provision of the Credit Agreement or the other Loan
Documents.
 
SECTION 6. Fees. The Borrower shall pay to the Administrative Agent for the
account of each Lender that executes and delivers to the Administrative Agent a
counterpart of this Amendment Agreement on or before 12:00 noon (New York time)
on October 30, 2006 an amendment fee equal to 0.125% of the Commitment of such
Lender, such fee to be payable (i) in the case of Lenders that execute and
deliver this Amendment Agreement on or before the Amendment Effective Date, on
the Amendment Effective Date and (ii) in the case of all other Lenders entitled
to receive such fee, not later than October 30, 2006.
 
SECTION 7. Affirmation of Guarantors. Each Guarantor signatory hereto hereby
consents to the amendments to the Credit Agreement effected hereby, and hereby
confirms and agrees that, notwithstanding the effectiveness of the amendments
set forth in Section 2 hereof (and notwithstanding the failure of Freedom Rings,
LLC to be a party hereto), the obligations of such Guarantor contained in
Article III of the Credit Agreement or in any other Loan Documents to which it
is a party are, and shall remain, in full force and effect and are hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of such amendments, each reference in Article III of the Credit
Agreement and in each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement as modified by this Amendment Agreement.
 
SECTION 8. GOVERNING LAW. THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 9. Execution in Counterparts. This Amendment Agreement may be executed
by one or more of the parties to this Amendment Agreement on any number of
separate counterparts, and
 
 
 
 

--------------------------------------------------------------------------------

5
 
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Amendment Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Amendment Agreement.
 


 


--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.
 
KRISPY KREME DOUGHNUT CORPORATION
 
By: /s/ Michael C. Phalen
 Name: Michael C. Phalen
 Title: CFO
 
GUARANTORS:
 
KRISPY KREME DOUGHNUTS, INC.
 
KRISPY KREME DISTRIBUTING COMPANY,
INCORPORATED
 
KRISPY KREME MOBILE STORE COMPANY
 
KRISPY KREME CANADA, INC.
 
HD CAPITAL CORPORATION
 
HDN DEVELOPMENT CORPORATION
 
KRISPY KREME BRAND FUND CORPORATION
 
KK CANADA HOLDINGS, INC.
 
NORTHEAST DOUGHNUTS, LLC
 
KRISPY KREME MANAGEMENT I, LLC
 
KRISPY KREME MANAGEMENT II, LLC
 
KRISPY KREME MANAGEMENT III, LLC
 
GOLDEN GATE DOUGHNUTS, LLC
 

   
By:
KRISPY KREME DOUGHNUT CORPORATION, an
authorized Member

 
PANHANDLE DOUGHNUTS, LLC
 

   
By:
KRISPY KREME DOUGHNUT CORPORATION, an
authorized Member

 
NORTH TEXAS DOUGHNUTS, L.P.
 

   
By:
KRISPY KREME DOUGHNUT CORPORATION, its
General Partner

 
By: /s/ Michael C. Phalen
 Name: Michael C. Phalen
 Title: Authorized Officer
 


--------------------------------------------------------------------------------



LENDER
 
Consent of Required Lenders Received
 


 